Name: Commission Regulation (EEC) No 2132/90 of 25 July 1990 authorizing the Italian intervention agency to put up for sale by tender 50 000 tonnes of paddy rice for export as milled rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 7 . 90 Official Journal of the European Communities No L 195/9 COMMISSION REGULATION (EEC) No 2132/90 of 25 July 1990 authorizing the Italian intervention agency to put up for sale by tender 50 000 tonnes of paddy rice for export as milled rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 5 (3) thereof, Whereas Article 3 of Council Regulation (EEC) No 1424/76 of 21 June 1976 laying down general rules for intervention on the market in rice (3), as amended by Regulation (EEC) No 1908/87 (4), stipulates that rice held by intervention agencies is to be sold by tender ; Whereas Commission Regulation (EEC) No 471 /76 0 lays down the procedures and conditions of sale for paddy rice held by intervention agencies ; Whereas on 28 June 1990 Italy notified the Commission of its wish to sell for export from the Community in the form of milled rice 50 000 tonnes of paddy rice held by its intervention agency ; whereas this request may be approved ; Whereas the quantity of milled rice to be exported following treatment of the paddy rice sold should be specified ; Whereas to ensure that the operation is carried out smoothly and a disturbance of the market avoided it should be stipulated that securities are to be released only after completion of customs export fomalities ; Whereas Italy will take all further action compatible with the provision in force to ensure that the operation runs smoothly and will inform the Commission thereof ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . The invitation to tender shall be open from 30 July to 30 September 1990 . 2. The paddy rice awarded must be converted into milled rice for human consumption and exported to a destination in zones I to VI or VIII (excluding Guyana, Madagascar and Surinam) as indicated in Annex I to Commission Regulation (EEC) No 11 24/77 (6). Tenders shall not be valid unless accompanied by :  an application for an export licence for milled rice in bulk or packages holding more than five kilograms of CN code 1006 30 94 and/or 1006 30 96 together with an application for advance fixing of the refund,  evidence that the tenderer has lodged security of ECU 30 per tonne,  a written undertaking to lodge, on payment for the rice at the latest, security covering the difference between the intervention price applicable during the month in which the contract is awarded and the minimum price set in Article 3 . 3 . A successful tenderer shall pay for the rice before removal and at the latest within one month of the date of the notification of award sent to him by the intervention agency. The intervention agency shall notify successful tenderers within three days of the timelimit for submission of tenders. If the rice is not removed during the month in which the contract is awarded the price to be paid shall be raised by a monthly increase for each month . Risks and storage costs for rice not removed within the time limit for payment shall be the responsibility of the successful! tenderer. 4. If the successful tenderer has not paid for rice within the specified time limit the contract shall be annulled by the intervention agency in respect of the unpaid quanti ­ ties. HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency is authorized to put up for sale by tender on the Community market 50 000 tonnes of paddy rice held by it ( l) OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 177, 24. 6 . 1989, p. 1 . 0 OJ No L 166, 25. 6 . 1976, p. 24. (4) OJ No L 182, 3 . 7. 1987, p. 53. 0 OJ No L 104, 24. 8 . 1967, p. 12. (s) OJ No L 134, 28 . 5. 1977, p. 53 . No L 195/10 Official Journal of the European Communities 26. 7. 90 Article 3 The minimum selling price shall be ECU 235,86 per tonne.  in respect of quantities for which the tender has not been accepted,  in all other cases, in line with the requirements of Title V of Commission Regulation (EEC) No 2220/85 (2). The primary requirement as defined in Article 20 of Regulation (EEC) No 2220/85 shall be payment of the selling price. 2. The security indicated at the third indent of the second subparagraph of Article 2 (2) shall be released in respect of the corresponding quantities of milled rice for which evidence of exportation is furnished . The primary requirement as defined in Article 20 of Regulation (EEC) No 2220/85 shall be exportation of the milled rice within the set time limit under cover of the export licence indicated in Article 4. The evidence to be furnished shall be that applicable for the security for the export licence issued following award of the contract. Article 7 The Italian intervention agency shall take all necessary action to ensure compliance with the provisions of this Regulation and shall immediately inform the Commis ­ sion thereof. It shall also inform the Commission each week through the Management Committee for Cereals of the progress of the sale by tender. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 4 1 . By way of derogation from ARticle 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 (') export licenses issued shall , for determination of their period of validity, be deemed to have been issued on the date of submission of the tender. 2. Export licences issued in connection with the present tendering procedure shall carry the following entry in section 22 : Tendering procedure opened by Regulation (EEC) No 2132/90  Tender of . . Article 5 The quantity of milled rice to be exported shall be deter ­ mined by applying to the quantity of paddy rice awarded a coefficient based on the milling yields recorded when the rice was taken into intervention and indicated for each lot in the call for tenders published by the interven ­ tion agency. Article 6 1 . The security indicated in the second indent of the second subparagraph of Article 2 (2) shall be released : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No L 331 , 2. 12. 1988, p. 1 . (2) OJ No L 205, 3 . 8 . 1985, p. 5.